Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 1 of 10




          EXHIBIT 2
     Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 2 of 10



                                                                   Page 1

1
2       UNITED STATES DISTRICT COURT
3       SOUTHERN DISTRICT OF NEW YORK
4        C.A. No. 11 Civ. 0691 (LAK)
5       -----------------------------------x
        CHEVRON CORPORATION,
6
                      Plaintiff,
7
8
                - against -
9
10
        STEVEN DONZIGER, et al.,
11
                      Defendants.
12      -----------------------------------x
                            June 25, 2018
13                          10:07 a.m.
14
15              Videotaped Deposition of STEVEN
16      DONZIGER, taken by Plaintiff, pursuant to
17      Order, held at the offices of Gibson Dunn &
18      Crutcher LLP, 200 Park Avenue, New York,
19      New York, before Todd DeSimone, a
20      Registered Professional Reporter and Notary
21      Public of the State of New York.
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 3 of 10



                                                                 Page 29

1                              DONZIGER
2               Q.         Is this agreement still
3       operative?
4               A.         I think there has been a
5       subsequent agreement.
6               Q.         What is the date of the
7       subsequent agreement?
8               A.         I don't know, but it was after
9       this date.
10              Q.         Do you have a copy of the
11      subsequent agreement?
12              A.         I do.
13              Q.         And who are the parties to the
14      subsequent agreement?
15              A.         I believe it is the FDA and
16      myself.
17              Q.         Has Exhibit 558 been
18      terminated?
19              A.         I think it's been superseded by
20      the subsequent agreement.
21              Q.         Now, in Exhibit 558, your
22      clients consist of the individual Lago
23      Agrio plaintiffs, the FDA, and the UDAPT.
24      Do you see that?
25              A.         Yes.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 4 of 10



                                                                 Page 58

1                              DONZIGER
2       exclusively with the FDA?
3               A.         In terms of compensation, legal
4       fees?
5               Q.         In terms of your compensation.
6               A.         My legal fees, my fees for
7       service, is that what you are talking
8       about?
9               Q.         I don't know what the terms
10      are.        I'm asking you.
11              A.         Well, you've got to be
12      specific.        You want the terms of my legal
13      fee?        My contingency fee interest, is that
14      what you are asking about?
15              Q.         Okay, let's try this:               You have
16      entered into an agreement with the FDA?
17              A.         Yes.
18              Q.         Several years ago, correct?
19              A.         Well, two, three years ago, to
20      my best recollection.
21              Q.         And you can't narrow it down
22      any more than that?
23              A.         Not as I sit here today.                 I
24      mean, it has happened relatively in that --
25      I believe in that time frame.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 5 of 10



                                                                 Page 59

1                              DONZIGER
2               Q.         Does this agreement -- is it a
3       retainer agreement?
4               A.         Yes.
5               Q.         Is it governed by New York law?
6               A.         I can't answer that as I sit
7       here today.         Obviously if I signed it, New
8       York would be governed by New York ethical
9       rules and what have you, but I don't know
10      what the retainer agreement says.                      I don't
11      have it in front of me right now.
12              Q.         Does the agreement that you
13      signed with the FDA in the last couple of
14      years, the retainer agreement, give you a
15      percentage interest in the judgment, the
16      Ecuadorian judgment?
17              A.         Yes.
18              Q.         What is that percentage
19      interest in the FDA retainer?
20              A.         It's the same percentage
21      interest that I have always had, to the
22      best of my knowledge, 6.3 percent.
23              Q.         And is that 6.3 percent of the
24      total amount recovered or some other --
25      what is it 6.3 percent of?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 6 of 10



                                                                 Page 60

1                              DONZIGER
2               A.         It is a contingent fee interest
3       in the recovery, any recovery.
4               Q.         The total recovery?
5               A.         Yeah, obviously subject to
6       court orders, like the constructive trust.
7       So right now, for all practical purposes,
8       it is a nullity.            But that is my interest
9       according to my contract.
10              Q.         The contract you signed with
11      the FDA, in addition to granting you the
12      contingency fee interest of 6.3 percent,
13      does it provide for any other types of
14      payments to you?
15              A.         I don't know.              To be clear,
16      though, I have an agreement with my
17      clients, that is the FDA, to be paid a
18      monthly retainer.
19              Q.         When did you enter into that
20      agreement?
21              A.         We have always had that
22      agreement for years.                I rarely got paid
23      because there wasn't enough money, and I
24      occasionally got paid.
25                         THE VIDEOGRAPHER:                Excuse me, I

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 7 of 10



                                                                 Page 62

1                              DONZIGER
2       agreement, an oral agreement.
3               Q.         And is this agreement that you
4       receive a retainer for working for the FDA
5       reflected in your new FDA retainer?
6               A.         I don't know an answer to that
7       because I haven't looked at that retainer
8       in preparation for this deposition.
9               Q.         In this agreement that you have
10      with the FDA to receive a retainer, what is
11      the amount of the retainer?
12              A.         It varies.           Right now, or the
13      most recent iteration, was $25,000 a month.
14              Q.         And is there any document
15      confirming that that's your current
16      retainer amount that is signed by the FDA?
17              A.         I don't know, but there is a
18      definite agreement with the FDA.                     But I
19      will say this:           I generally don't get paid
20      that amount or get paid anything at all.
21      It all depends on what's available,
22      especially given the rather burdensome, for
23      my client base, demands of the litigation
24      in different jurisdictions, you know, not
25      just this, but Canada and other countries.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 8 of 10



                                                                 Page 73

1                              DONZIGER
2       organized person when it comes to this, but
3       it is possible that that has happened in
4       all of these accounts at one time or
5       another.       And the Ecuador case account was
6       just opened relatively recently because of
7       a situation with Ms. Sullivan.
8               Q.         What does that mean?
9               A.         That she didn't want to handle
10      the funds anymore.
11              Q.         So you have taken money raised
12      in connection with the Ecuador judgment
13      that is intended to pay case expenses to
14      persons other than yourself and deposited
15      it into the accounts shown on the first
16      page of Exhibit 5309?
17              A.         Yes, from time to time, I have
18      done that, because that's where the money
19      was held to be able to fund the case.
20              Q.         And you have deposited these
21      case monies into these accounts which also
22      contained personal money of yours; is that
23      right?
24              A.         Sometimes I have used the
25      accounts, again, because I'm not very

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 9 of 10



                                                                 Page 74

1                                DONZIGER
2       organized, as accounts to hold funds that
3       have been subsequently transferred out to
4       other people to pay case expenses, yes.
5               Q.         So am I understanding you that
6       you have commingled case funds with your
7       personal funds?
8               A.         No.     Commingle is your word.
9               Q.         Well, you have put them in the
10      same account, the money, yes?
11              A.         It's not commingling as far as
12      I'm concerned.            That's an opinion that
13      you're expressing.
14                         You know, the money comes in.
15      We almost never have enough money to meet
16      the need and all the bills, and it has to
17      be then sent out in a way to keep the case
18      going.       I have done that through the years
19      from time to time.
20              Q.         And you keep accurate records
21      of all the case money that comes in and all
22      the case money that flows out, is that
23      right, of your accounts?
24              A.         The records are all electronic
25      and easily retrievable.                    I had brought in

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2121-2 Filed 10/30/18 Page 10 of 10



                                                                 Page 245

1
2                      CERTIFICATION
3
4          I,       TODD DeSIMONE, a Notary Public for
5       and within the State of New York, do hereby
6       certify:
7          That the witness whose testimony as
8       herein set forth, was duly sworn by me; and
9       that the within transcript is a true record
10      of the testimony given by said witness.
11         I further certify that I am not related
12      to any of the parties to this action by
13      blood or marriage, and that I am in no way
14      interested in the outcome of this matter.
15         IN WITNESS WHEREOF, I have hereunto set
16      my hand this 26th day of June, 2018.
17
18                     <%Signature%>
                       _______________________
19                      TODD DESIMONE
20
21                         *         *          *
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
